MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                          FILED
regarded as precedent or cited before any                                  Oct 18 2019, 8:33 am

court except for the purpose of establishing                                   CLERK
the defense of res judicata, collateral                                    Indiana Supreme Court
                                                                              Court of Appeals
                                                                                and Tax Court
estoppel, or the law of the case.


APPELLANT PRO SE                                         ATTORNEYS FOR APPELLEE
Christopher E. Washington                                Curtis T. Hill, Jr.
Huntington, Indiana                                      Attorney General of Indiana

                                                         Frances Barrow
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana

                                                         Matthew J. Goldsmith
                                                         Certified Legal Intern

                                                         Michael V. Sherman
                                                         Certified Legal Intern



                                           IN THE
    COURT OF APPEALS OF INDIANA

Christopher E. Washington,                               October 18, 2019
Appellant-Petitioner,                                    Court of Appeals Case No.
                                                         19A-PL-549
        v.                                               Appeal from the La Porte Superior
                                                         Court
Mark E. Sevier,                                          The Honorable Jeffrey L. Thorne,
Appellee-Respondent                                      Judge
                                                         Trial Court Cause No.
                                                         46D03-1806-PL-813




Court of Appeals of Indiana | Memorandum Decision 19A-PL-549 | Ocotber 18, 2019                    Page 1 of 4
      May, Judge.


[1]   Christopher E. Washington appeals the denial of his motion to file an amended

      complaint and the grant of the State’s motion to dismiss his complaint against

      Mark E. Sevier. We affirm.



                            Facts and Procedural History
[2]   On June 11, 2018, Washington, who resides at Westville Correctional Facility,

      filed a complaint against Sevier, who is the warden of the Westville

      Correctional Facility. Washington alleged neglect stemming from two separate

      occurrences: one when Washington fell in the shower and cut his hand; and

      the other when Washington fell from his wheelchair and was injured.

      Washington’s complaint requested the court award him seven million dollars in

      damages.


[3]   On September 10, 2018, the State filed a motion to dismiss Washington’s

      action, alleging Washington’s complaint failed to state a claim upon which

      relief could be granted. On September 19, 2018, Washington filed a motion to

      amend his complaint and attached his amended complaint. The trial court

      denied Washington’s motion to amend on the same day.


[4]   On September 20, 2018, Washington filed his response to the State’s motion to

      dismiss. The trial court granted Washington additional time to respond to the

      State’s motion to dismiss on December 26, 2018, and on January 7, 2019,

      Washington filed another response to the State’s motion to dismiss. On

      Court of Appeals of Indiana | Memorandum Decision 19A-PL-549 | Ocotber 18, 2019   Page 2 of 4
      February 6, 2019, the State filed its reply to Washington’s response. On

      February 13, 2019, the trial court granted the State’s motion to dismiss

      Washington’s complaint.



                                  Discussion and Decision
[5]   On appeal, Washington contends that the trial court erred when it dismissed his

      complaint. At the onset, we note Washington appeared before the trial court

      and in this appeal as a pro se litigant. It is well settled that pro se litigants are

      held to the same standards as licensed attorneys, and thus they are required to

      follow procedural rules. Evans v. State, 809 N.E.2d 338, 344 (Ind. Ct. App.

      2004), trans. denied. 1


[6]   Washington seems to contend the LaPorte Superior Court judge was biased and

      prejudiced against him. Specifically, Washington maintains that the judge was

      biased against him because the judge did not allow him to amend his complaint

      but, rather, dismissed his complaint for failure to state a claim. We presume a

      judge is unbiased. In re Guardianship of Hickman, 805 N.E.2d 808, 814 (Ind. Ct.

      App. 2004), trans. denied. “In order to overcome that presumption, the

      appellant must demonstrate actual personal bias.” Id. “Merely asserting bias




      1
         We also note that Washington’s brief wholly fails to comply with Indiana Appellate Rule 46(A)(8)(a).
      Washington fails to set out his contentions supported by cogent reasoning, he does not provide a single
      citation to the record, and he does not cite any relevant case law. Accordingly, Washington has waived his
      purported issues on appeal. Waiver notwithstanding, we attempt to address the merits of his argument.

      Court of Appeals of Indiana | Memorandum Decision 19A-PL-549 | Ocotber 18, 2019                  Page 3 of 4
      and prejudice does not make it so.” Smith v. State, 770 N.E.2d 818, 823 (Ind.

      2002).


[7]   However, Washington has not cited any evidence or case law to support his

      argument the trial court erred when it did not allow him to amend his

      complaint. Nor does Washington cite any evidence or case law to demonstrate

      the trial court’s grant of the State’s motion to dismiss demonstrated bias or

      prejudice against him. Thus, his claim fails. See Wright v. Elston, 701 N.E.2d

      1227, 1232 (Ind. Ct. App. 1998) (to prevail on a claim of judicial bias or

      prejudice, there must be a showing on the record that discloses actions alleged

      to demonstrate bias or prejudice), trans. denied.



                                              Conclusion
[8]   Washington has not demonstrated the trial court judge was biased or prejudiced

      against him, and thus does not prevail in his challenge to the trial court’s orders

      to deny his motion to amend his complaint and to grant the State’s motion to

      dismiss Washington’s complain. Accordingly, we affirm.


[9]   Affirmed.


      Najam, J., and Mathias, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 19A-PL-549 | Ocotber 18, 2019   Page 4 of 4